Citation Nr: 1121310	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  03-36 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1976 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied service connection for a bilateral ankle disorder and found that new and material evidence had not been submitted to reopen the previously denied claim of entitlement to service connection for a low back disorder.  In a May 2006 decision, the Board reopened the Veteran's low back disorder claim and remanded the Veteran's claims of entitlement to service connection for a bilateral ankle disorder and a low back disorder for further development.  Subsequent to the completion of this development, the RO granted service connection for recurrent right ankle strains and assigned a 10 percent evaluation effective May 16, 2001.  See August 2007 rating decision.  However, the RO continued to deny service connection for a left ankle disorder and a low back disorder.  See September 2007 Supplemental Statement of the Case.  Thereafter, the Veteran's service connection claims were recertified to the Board for additional review.  In an April 2008 decision, the Board, in pertinent part, granted service connection for left ankle sprains and remanded the issue of service connection for a low back disorder for further development.  See November 2008 rating decision effectuating the Board's grant of service connection and assigning an effective date of May 16, 2001.  

As noted, this case was brought before the Board in April 2008, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing clarification with regard to two contradictory etiology opinions provided by a VA examiner both dated on March 9, 2007. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded in April 2008 with instructions to the AOJ to review the contradictory copies of the VA medical opinion contained in the claims file dated in March 2007.  Thereafter, the RO was to investigate the inconsistencies contained in the two reports and determine which of the two reports reflect the correct medical opinion of the medical provider.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998). Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Unfortunately, in this instance, there is no evidence that the AOJ made any attempt to clarify the inconsistencies in the two March 2007 VA examination reports.  As such, another remand, with ensuing delay, is unfortunately required.  

In this case, the Veteran has been diagnosed with a mild annular disc bulge at L3-L4 and L4-L5, chronic degenerative joint disease at L5-S1, and a history of lumbar discectomy at L4-L5 at age 13.  See April 1996 radiology records; November 1986 inpatient treatment records.  He claims entitlement to service connection for a low back disorder on the basis of aggravation of a preexisting condition.  See May 2001 claim; but see, September 2005 Statement of Accredited Representative, p. 3 (service connection should be established on a direct basis).  Applicable law provides that service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty or for aggravation of a preexisting injury or disease.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Additionally, it is noted that an increase in a preexisting disorder or disease is not the same as a temporary or intermittent flare-up of a preexisting injury or disease.  The Board observes that a temporary flare-up of a preexisting injury or disease is not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition"--that is, a worsening that existed not only at the time of separation but one that still exists currently--is required for a preexisting injury or disease to be considered aggravated by service.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b) (2010).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will also not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2010).

In this case, a November 2001 VA examiner noted that the Veteran underwent spinal disc surgery at the age of 13.  Id., p. 5.  He reported that the Veteran's service medical records reflected a single complaint of back pain while in service.  See service medical records dated in July 1976.  Based upon the Veteran's history of surgery pre-service, the Veteran's report of continued back pain in service and evidence of post-service back difficulties, the examiner opined that the Veteran's back problems were "aggravated" by his military service.  Id.  However, the examiner also stated that medical studies provided very good evidence that "joint injuries in youth [would] progress to degenerative arthritis in late adult life" and that such injuries "progress to degenerative arthritis several times higher in people who have had prior joint injuries than . . . in people [who] never had a prior joint injury."  Id.  This language suggests that the Veteran's degenerative joint disease developed as a result of the natural progression of his preservice back surgery, rather than any aggravation of the back disorder during service.
As the Board was uncertain from the language utilized by the November 2001 examiner whether the examiner's use of the term "aggravated" meant a permanent increase or worsening (i.e. aggravation) of the Veteran's preexisting back disorder in comparison to a temporary flare-up of the disorder, particularly in light of the examiner's indication that the Veteran's degenerative joint disease may in fact be the result of the natural progression of his pre-service back surgery, the issue was remanded for clarification as to whether the Veteran's back disorder clearly and unmistakably pre-existed service; and if so, the likelihood that it permanently increased or worsened as a result of his activities in service.  

The opinion requested by the Board was provided in March 2007.  According to the opinion associated with the claims file, the VA examiner found that the Veteran clearly had disk surgery at age 13, obviously prior to military service.  The two [medical] visits noted during the military service more likely indicate a temporary flare up of the back condition more so than an aggravation of the back disorder and there was a statement made on the November 2001 VA examination report that there was no muscle weakness noted at the time of the examination in relation to the lower back.  Thereafter, he diagnosed the Veteran with degenerative disk disease/degenerative joint disease of the lumbar spine status-post multiple surgeries of the lower back; and indicated that it was his opinion that "[i]t is not at least as likely as not that the Veteran's lumbar spine disease was related to his military service."  Id.

However, of interest to the Board was the fact that the Veteran submitted additional evidence in support of his claim in January 2008; and this evidence included a copy of the March 2007 VA medical opinion which appeared to contain a nexus statement supportive of the Veteran's low back disorder claim.  See Veteran's statement in support with additional evidence received in January 2008.  In this regard, the Board observed that this March 2007 opinion (argued by the Veteran to be the original assessment performed by the examiner) contained the same findings as the previously noted March 2007 VA examination, but reported the examiner's ultimate opinion as "[i]t is at least as likely as not that the Veteran's lumbar spine disease was related to his military service."  The examiner noted with regard to rationale that there was a note in the claims file stating that while the Veteran worked in munitions he had to do a lot of lifting and he felt that this also had aggravated his back problem.  See copy of VA examination report submitted by Veteran, pgs. 3-4.

In light of the evidence provided by the Veteran, the Board found in the April 2008 decision that a remand of the Veteran's low back disorder claim was necessary in order to allow the RO the opportunity to investigate this matter and appropriately readjudicate the Veteran's claim if such readjudication was deemed necessary.  As noted above there was no attempt to clarify the discrepancy and determine which March 2007 opinion was the accurate one.  As such, the Board once again finds that the issue should be remanded so that the March 2007 VA examiner may review the examination reports as well as the entire file and clarify whether there is a positive or a negative nexus with regard to the Veteran's low back disorder.  In the event that the March 2007 VA examiner is not available to review, the Board finds that a new examination to include an opinion as to whether the Veteran's low back disorder was aggravated by his active duty service and/or directly related to his active duty service is warranted.  The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. The RO should review the two contradictory copies of the VA medical opinion contained in the claims file dated in March 2007 (discussed in detail above).  Thereafter, the RO should investigate the inconsistencies contained in the two reports and contact the March 2007 VA examiner to determine which of the two reports reflect the correct medical opinion.  Thereafter, the RO should perform any additional development deemed necessary.

2. In the event the previous examiner is unavailable to review the claim, the RO should afford the Veteran a VA examination of his low back to determine the etiology of his low back disorder.  In this regard the examiner should provide an objective opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's low back disorder was directly incurred in service, OR if found to have clearly and unmistakably existed prior to the Veteran's military service, whether the Veteran's preexisting low back disorder clearly and unmistakably was not aggravated (permanently made worse) beyond its normal progression by his activities in service.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

3. When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the Veteran's claim of entitlement to service connection for a low back disorder is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


